          Case 1:20-cv-08987-JPO Document 14 Filed 04/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE DISTRICT
 COUNCIL NO. 9 PAINTING
 INDUSTRY INSURANCE FUND, et al.,                                 20-CV-8987 (JPO)
                       Plaintiffs,
                                                                       ORDER
                       -v-

 AMERICAN VENTURE
 CONSTRUCTION LLC,
                               Defendant.


J. PAUL OETKEN, District Judge:

       On March 31, 2021, Respondent American Venture Construction LLC filed a voluntary

petition under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

District of New Jersey. Accordingly, this action is hereby stayed pending further order. All

deadlines and conferences are adjourned sine die.

       The parties are directed to notify the Court within 14 days after the termination of

bankruptcy proceedings or any other relevant change in status.

       The Clerk of Court is directed to close the motion at Docket Number 13 and to mark

this case as stayed.

       SO ORDERED.

Dated: April 9, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
